HAND DELIVERED
Honorable Larry Mitchell State Representative State Capitol Building Little Rock, AR  72201
Dear Representative Mitchell:
You have requested an Opinion regarding whether Act 10 of 1986 (First Ex. Sess.), Ark. Stat. Ann. 81-1323.1 (1986 Int. Supp.) allowed an injured worker to choose to confer with a legal advisor or whether this provision is mandatory.
As this statute is newly enacted, no case law has yet been forthcoming interpreting this section.
This statute authorizes the Workers' Compensation Commission to promulgate appropriate rules and regulations to establish and implement a preliminary conference procedure for claims with respect to injuries occurring on or after January 1, 1987.  The preliminary conference is designed to accomplish inter alia, the following objective:
   (a)  To provide the claimant an opportunity to confer with a legal advisor on the staff of the Commission to be advised of his rights under the Act and to ensure that such rights are protected . . .
This statutory section further provides an opportunity for a binding settlement of all or some of the issues present at the time of conference facilitating the resolution of issues without the expense of litigation.  It also would authorize the Commission to promulgate rules and regulations to authorize the legal advisor to approve compromise settlements entered into at or as a result of the preliminary conference.  In reading this entire statutory section, it appears that this opportunity to confer with a legal advisor on the staff of the Commission is merely an option which may be exercised by the claimant as a benefit available to him. This conclusion is consistent with the rest of that statutory section which does not mandate that settlement be accomplished or issues resolved at the preliminary conference level.
Therefore, it is my opinion that injured workers may not be "required" to confer with a legal advisor, but this is an option to be exercised at the discretion of the claimant.
The foregoing opinion, which I hereby approve, was prepared by Special Counsel to the Attorney General R.B. Friedlander.